Citation Nr: 1044754	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-25 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
including as secondary to a service-connected low back 
disability.

2.  Entitlement to service connection for cervical spine disorder 
(neck disorder), including as secondary to the service-connected 
low back disability.

3.  Entitlement to a rating higher than 10 percent for the low 
back disability, degenerative disc disease (DDD) of the lumbar 
spine.

4.  Entitlement to an initial rating higher than 10 percent for 
sciatic nerve lumbar intervertebral disc syndrome (IVDS) of the 
right lower extremity associated with the low back disability.

4.  Entitlement to an initial rating higher than 30 percent for 
chronic adjustment disorder, from February 28, 2006 to March 28, 
2010, and a rating higher than 50 percent since March 29, 2010.

5.  Entitlement to an initial rating higher than 10 percent for 
hemorrhoids.

6.  Entitlement to an effective date earlier than February 28, 
2006, for the grant of service connection for the chronic 
adjustment disorder.

7.  Entitlement to an effective date earlier than August 3, 2004, 
for the 10 percent rating for the DDD of the lumbar spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 
1986 to October 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

In August 2004, the Veteran filed a claim for an increased rating 
for his low back disability, which at the time was characterized 
merely as mechanical low back pain and rated 0-percent disabling 
(i.e., noncompensable) under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5295, as a lumbosacral strain.  In the May 2005 decision 
that prompted this appeal, the RO denied his other claims for 
service connection for 
left knee and neck conditions, but recharacterized this low back 
disability as DDD of the lumbar spine and increased the rating to 
10 percent under DCs 5242-5010, 


which pertain instead to post-traumatic or degenerative arthritis 
of the spine (see also DC 5003 on referral from these codes).  
This rating increase was made retroactively effective from August 
3, 2004, the date of receipt of his claim for a higher rating for 
this disability.

An October 2006 RO decision since issued granted service 
connection for chronic adjustment disorder and assigned an 
initial 30 percent rating for this psychiatric disorder as of 
February 28, 2006, the date of receipt of this claim.  
The Veteran appealed this initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

An even more recent April 2010 RO decision increased the rating 
for this chronic adjustment disorder to 50 percent as of March 
29, 2010, the date of a VA examination.  As well, the RO granted 
service connection for sciatic nerve lumbar IVDS of the right 
lower extremity associated with the low back disability.  The 
Veteran received a separate 10 percent rating for this associated 
right lower extremity radiculopathy under 38 C.F.R. § 4.124a, 
DC 8521, akin to mild incomplete paralysis, effective from March 
31, 2010, the date of a VA examination.  He has since continued 
to appeal, so presumably not just contesting the rating for his 
underlying low back disability, but also this additional rating 
for the associated neurological impairment affecting his right 
lower extremity.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(A Veteran is presumed to be seeking the highest possible rating, 
unless he expressly indicates otherwise).  He also has continued 
to appeal the ratings assigned for his chronic adjustment 
disorder, so for an initial rating higher than 30 percent from 
February 28, 2006 to March 28, 2010, and a rating higher than 50 
percent since March 29, 2010.

The Veteran's remaining claims concern his disagreement with the 
initial rating assigned for his hemorrhoids and the effective 
dates assigned for the grant of service connection for his 
chronic adjustment disorder and for the higher rating for his low 
back disability.

As support for his claims, the Veteran testified at a 
videoconference hearing in August 2010 before the undersigned 
Veterans Law Judge of the Board.

Because, however, they require further development, the Board is 
remanding the claims for service connection for left knee and 
cervical spine disorders to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  From August 3, 2004 to March 30, 2010, the Veteran's service-
connected low back DDD disability was not manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees, but 
not greater than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

2.  Since March 31, 2010, the Veteran's service-connected low 
back DDD disability has been manifested by forward flexion of the 
thoracolumbar spine to only what amounts to 20 degrees when 
considering the extent of his pain.

3.  There was no diagnosis of IVDS before that March 31, 2010, VA 
examination, or any indication of incapacitating episodes 
requiring physician-prescribed bed rest; nor has there been any 
such indication since that examination.

4.  The March 31, 2010 VA examiner determined the Veteran's low 
back disability causes right-sided lower extremity 
radiculopathy/sciatic neuropathy, but no other complications.  
There was no indication during that March 2010 VA examination 
that he had more than mild incomplete paralysis of the affected 
nerve causing this right lower extremity neurological impairment.  
Nor is there any objective evidence of radiculopathy or 
neuropathy for the right lower extremity at any time prior to 
that examination.  

5.  During the entire course of the appeal, the Veteran's low 
back disability has not similarly shown left-sided lower 
extremity radiculopathy/sciatic neuropathy.

6.  From February 28, 2006 to March 28, 2010, the Veteran's 
chronic adjustment disorder did not cause occupational and social 
impairment with reduced reliability and productivity.  

7.  Since March 29, 2010, his chronic adjustment disorder has not 
caused occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.

8.  The Veteran's hemorrhoids do not involve persistent bleeding, 
secondary anemia, or anal fissures.  But he has associated bowel 
incontinence, as a complication, resulting in occasional 
involuntary bowel movements and requiring that he wear a 
preventive pad.

9.  The Veteran's claim for service connection for an acquired 
psychiatric disorder, referring to "psychological issues," was 
not received until February 28, 2006.  There is no indication of 
any earlier informal or formal communications by him concerning 
an acquired psychiatric disorder that could be construed as an 
earlier claim.

10.  The Veteran first filed a claim for a higher rating of his 
low back disability on August 3, 2004.

11.  It was not factually ascertainable within the immediately 
preceding year, so from August 2003 to August 2004, that he met 
the requirements for a higher 10 percent rating for this low back 
disability.

12.  Instead, he first established his entitlement to this higher 
10 percent rating for his low back disability on April 8, 2005, 
the date of a VA examination in response to his claim for an 
increased rating.




CONCLUSIONS OF LAW

1.  From August 3, 2004 to March 30, 2010, the criteria are not 
met for a rating higher than 10 percent for the low back 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2010).

2.  Since March 31, 2010, however, the criteria are met for a 
higher 40 percent rating, though no greater rating, for this low 
back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2010).

3.  Since March 31, 2010, the criteria are not met for a rating 
higher than 10 percent for the associated right lower extremity 
neurological impairment.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, DC 8520 (2010).

4.  Prior to March 31, 2010, the criteria are not met for a 
separate evaluation for right lower extremity radiculopathy; and 
the criteria are also not met for a separate evaluation for left 
lower extremity radiculopathy at any time during the course of 
the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, DC 8520 (2010).

5.  From February 28, 2006 to March 28, 2010, the criteria are 
not met for an initial rating higher than 30 percent for the 
chronic adjustment disorder.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.126, 4.130, DC 
9440 (2010).  

6.  Since March 29, 2010, the criteria are not met for a rating 
higher than 50 percent for the chronic adjustment disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.126, 4.130, DC 9440 (2010).  

7.  The criteria are not met for an initial rating higher than 10 
percent for the hemorrhoids.  38 U.S.C.A. § 1155, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 4.1 - 4.14, 4.114, Diagnostic Code 
7336 (2010).

8.  However, the Board finds sufficient evidence to assign a 
separate 30 percent rating for fecal leakage as a residual 
complication of the hemorrhoids.  38 U.S.C.A. § 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7332 (2010).

9.  The criteria are not met for an effective date earlier than 
February 28, 2006, for the grant of service connection for the 
chronic adjustment disorder.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2010).

10.  The criteria also are not met for an effective date earlier 
than August 3, 2004, for the assignment of the higher 10 percent 
rating for the low back disability.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.400, 
4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 2005, 
March 2006, March and April 2008.  These letters informed him of 
the evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006, March and April 2008 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  And 
of equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and readjudicated the 
Veteran's claim in the April 2010 SOC and SSOC - including 
considering the additional evidence received in response to that 
additional notice.  See again, Mayfield IV and Prickett, supra.  
So the timing defect in the notice has been rectified.  It 
follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not 
warranted here.  

Concerning the claims for higher initial ratings (hemorrhoids and 
an acquired psychiatric disorder) and an earlier effective date 
(low back disability and an acquired psychiatric disorder), 
moreover, the additional Dingess notice was not necessary.  The 
Court has held that once service connection has been granted, the 
context in which the claim initially arose, the claim has been 
substantiated; therefore, additional VCAA notice under § 5103(a) 
is not required because the initial intended purpose of the 
notice has been fulfilled, so any defect in the notice is not 
prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, 
thereafter, once a notice of disagreement (NOD) has been filed, 
for example contesting a downstream issue such as the initial 
rating assigned for the disability, only the notice requirements 
for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the Veteran, 
including as to what evidence is necessary to establish a more 
favorable decision with respect to downstream elements of the 
claim.  And the RO has provided the Veteran the required SOC 
discussing the reasons and bases for not assigning higher initial 
ratings for the respective claims and citing the applicable 
statutes and regulations.

Moreover, the Veteran received the required SOCs concerning the 
downstream effective date element of his claims (low back 
disability and an acquired psychiatric disorder), and the SOC 
apprised him that evidence of an earlier-filed claim, which did 
not become final and binding on him based on the evidence then of 
record, is needed to substantiate his claims for an earlier 
effective date.  See, too, Huston v. Principi, 17 Vet. App. 195 
(2003).  So he has received all required VCAA notice.

VA also has a duty to assist the Veteran in developing his 
claims.  This duty includes assisting him in the procurement of 
records and providing an examination when necessary to decide the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudicing him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained 
his service treatment records (STRs), private treatment records, 
and arranged VA compensation examinations to assess the severity 
of his acquired psychiatric disorder, hemorrhoids, and low back 
disability.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2010).  Here, the latest VA compensation examinations 
of the Veteran's service-connected acquired psychiatric disorder, 
hemorrhoids, and low back disability were in March 2010, so 
relatively recently.  Consequently, another examination to 
evaluate the severity of these service-connected disabilities is 
not warranted because there is sufficient evidence, already of 
record, to fairly decide these claims insofar as assessing the 
severity of the conditions.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Significantly, he 
has not identified, and the record does not otherwise suggest, 
any additional existing evidence that is necessary for a fair 
adjudication of his claims that has not been obtained.  
Therefore, the Board finds that VA has complied with the duty-to-
assist requirements.

II.  Analysis-Entitlement to a Rating Higher than 10 Percent for 
DDD of the Lumbar Spine

In August 2004, the Veteran filed a claim for an increased rating 
beyond 10 percent for his then-service-connected lumbar spine 
disability of DDD.  His DDD is currently rated at 10 percent, 
effective from August 3, 2004, the date of receipt of that 
increased rating claim.  His 10 percent rating for DDD is 
assigned under 38 C.F.R. § 4.71a, DC 5242, for degenerative 
arthritis of the spine.  Moreover, since he began this appeal, he 
has also been service-connected for mild radiculopathy of the 
right lower extremity, assigned a separate 10 percent rating, 
under 38 C.F.R. § 4.124a, DC 8521.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present 
level of disability, it may be necessary to "stage" the rating 
if the factual findings show distinct time periods where the 
service-connected disability has exhibited symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the state of 
the disability from one year before the claim was filed until VA 
makes a final decision on the claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

At the April 2005 VA (QTC contractor) examination, lumbar spine 
X-ray testing showed degenerative arthritis.  The Veteran was 
diagnosed with minimal DDD of the lumbar spine.  He complained of 
constant, sharp and severe pain.  Objective range of motion 
findings showed full forward flexion to 90 degrees; full 
backwards extension to 30 degrees; full right and left lateral 
flexion to 30 degrees; and limited right and left rotation to 25 
degrees.  Significantly, no pain was noted on flexion or left 
lateral flexion.  However, pain was noted at the end of the range 
of motion for extension, right lateral flexion, and bilateral 
rotation.  The examiner further noted that range of motion was 
not additionally limited after repetitive use by fatigue, 
weakness, lack of endurance or incoordination.  The examiner 
specifically found no ankylosis of the spine.  His gait and 
posture were within normal limits.  



Subsequently, at the March 2007 VA (QTC) examination, he 
continued to complain of constant, sharp and severe pain, as well 
as stiffness and weakness.  The examiner diagnosed degenerative 
arthritis of the lumbar spine, which is also referred to as 
degenerative joint disease (DJD).  Range of motion findings 
showed full flexion to 90 degrees; extension limited to 22 
degrees; full bilateral lateral flexion to 30 degrees; and full 
bilateral rotation to 30 degrees.  Pain was only noted on 
extension, with pain occurring at 22 degrees and limiting motion 
to that point.  The examiner further noted that range of motion 
was not additionally limited after repetitive use by fatigue, 
weakness, lack of endurance or incoordination.  Furthermore, the 
examiner objectively found muscle spasm is absent, no tenderness, 
negative straight leg raising for both legs, and no ankylosis.  
His gait and posture were found within normal limits.  He did not 
require an assistive device for ambulation, such as a cane.  

Most recently, at the March 31, 2010 VA (QTC) examination, the 
Veteran reported that his back condition had existed for the last 
20 years, from an in-service forklift accident that stretched his 
body in a manner similar to the method known as "the rack."  He 
reported that his low back symptoms included pain, stiffness, 
fatigue, spasms, decreased motion, paresthesia, numbness and 
weakness.  He also complained of functional difficulties of 
limited walking ability, experiencing falls, and overall 
functional impairment at the job and at home.  Significantly, he 
specifically denied experiencing any bladder, erectile, or bowel 
dysfunctions due to his low back disability.  

Objectively, the March 31, 2010 VA examiner diagnosed the Veteran 
with DDD of the lumbar spine and noted associated radiculopathy 
on neurological examination of the spine.  Range of motion 
findings showed a clear worsening of the state of the Veteran's 
low back disability.  Indeed, although his flexion ostensibly 
continued at a full 90 degrees, in actuality it was greatly 
limited by pain, to only 20 degrees of flexion (so, a loss of 70 
degrees since the prior March 2007 VA examination).  Extension 
was to 20 degrees, right lateral flexion to 20 degrees, left 
lateral flexion to 25 degrees, right rotation to 10 degrees, and 
left rotation to 15 degrees, all with explicit consideration of 
noted pain on motion.  The examiner further noted that range of 
motion was not additionally limited after repetitive use by 
fatigue, weakness, lack of endurance or incoordination.  

Diagnostic Codes 5235-5243 are to be rated in accordance with the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Formula), unless Diagnostic Code 5243 is evaluated under 
the Formula for Rating IVDS Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  Under the 
General Formula, for spine disabilities with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 10 percent disability rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.

The General Formula further provides that a higher 20 percent 
disability rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An even higher 40 
percent rating requires forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating requires unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Note (1) to the General Formula provides that the rater should 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id.  Note (2) 
(see also 38 C.F.R. § 4.71a, Plate V) provides that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 30 degrees, 
and left and right lateral rotation is zero to 30 degrees.  
Importantly, the combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  Id.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

During the entire course of the appeal, there has simply been no 
evidence of ankylosis, favorable or unfavorable, of any portion 
of the spine.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
See, too, 38 C.F.R. § 4.71a, Note (5).  Because the Veteran is 
able to move his low back in every direction, albeit with pain, 
by definition, it is not immobile and, therefore, not ankylosed.  
So a higher rating for ankylosis is not warranted under the 
General Formula of DCs 5235-5242.  

However, at least until the March 31, 2010 VA examination, the 
Veteran also failed to demonstrate he met the criteria for a 
higher rating for orthopedic manifestations of his service-
connected DDD disability.  For the period of the appeal from 
August 3, 2004 to March 30, 2010, the Veteran's service-connected 
low back DDD disability is not manifested by forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Indeed, even considering pain on motion, 
there are no findings of limitation of motion prior to March 31, 
2010 that are sufficient to warrant a higher rating than the 
current 10 percent.

During this first period of the appeal, the objective findings of 
the VA examiners demonstrate flexion consistently of 90 degrees, 
which is greater than the 60 degrees required for a 20 percent 
rating, even when considering pain on motion.  As well, he showed 
combined thoracolumbar spine range of motion findings of far 
greater than 120 degrees, also considering pain on motion.  

Notably, in its May 2005 rating decision, the RO explicitly 
assigned the Veteran's present rating of 10 percent due to 
consideration of DeLuca factors.  So, there is simply no way for 
him to establish limitation of motion of the spine that might 
allow a rating higher than 10 percent, even considering pain and 
weakness on motion, etc.  

For the period of the appeal from August 3, 2004 to March 30, 
2010, the Veteran's service-connected low back disability is not 
manifested by the orthopedic symptomatology required for a higher 
20 percent disability rating.  There is no evidence the Veteran's 
lumbar spine disability involves forward flexion of the 
thoracolumbar (thoracic and lumbar) segment greater than 
30 degrees but not greater than 60 degrees.  Moreover, there is 
additionally no evidence that the Veteran has a combined range of 
motion of the thoracolumbar spine not greater than 120 degrees.  
As mentioned, the combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, General Formula, Note (2).  Thus, 
there are no ranges of motion findings that are sufficiently 
limited as to establish a higher 20 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243.  As well, there was no 
objective evidence, let alone contention, that there has been any 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, further precluding a higher 20 
percent rating.  Id.
There is also no showing of an even higher 40 percent rating for 
limitation of motion, since there is no evidence of forward 
flexion of the thoracolumbar spine limited to 30 degrees or less.  
Id.



On the other hand, since March 31, 2010, the date of the last VA 
spinal examination, the Veteran's service-connected low back DDD 
disability manifested in forward flexion of the thoracolumbar 
spine to only 20 degrees, when considering objective pain on 
motion at the latest VA examination in March 2010.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
This warrants a higher 40 percent rating for orthopedic 
manifestations of his low back disability, since the Veteran has 
met the requisite criteria of forward flexion of the 
thoracolumbar spine to 30 degrees or less, which the Veteran 
clearly met as of the last VA examination.  Id.

Higher Rating for IVDS and/or Separate Ratings for Radiculopathy 
of the Lower Extremities

As mentioned, since he began this appeal, in an April 2010 rating 
decision, he was service-connected for sciatic nerve lumbar 
intervertebral disc syndrome of the right lower extremity, as 
secondary to the service-connected low back DDD disability; and 
assigned a separate 10 percent rating, under 38 C.F.R. § 4.124a, 
DC 8521, for mild radiculopathy, effective from March 31, 2010, 
the date of the recent VA compensation examination.  He has since 
continued to appeal, requesting an even higher rating.  See AB, 6 
Vet. App. at 39.  

As further background, it is helpful to consider the pertinent 
IVDS and neurological findings related to the Veteran's low back 
disability, which were provided by the VA examinations in April 
2005, March 2007, and March 2010.  

The Veteran complained to the April 2005 VA examiner that he had 
2 incidents of incapacitating episodes, for a total of 5 days 
during the past year.  However, the examiner objectively found no 
signs of intervertebral disc syndrome (IVDS).  
Concerning neurological manifestations of his DDD disability at 
the April 2005 VA examination, neurological examination of the 
lower extremities revealed normal motor and sensory function, and 
bilateral knee jerk of 2+ and bilateral ankle jerk of 2+.  And 
the Veteran made no complaints of radiating pain on movement.  

Subsequently, at the March 2007 VA examination, he complained of 
radiating pain to his shoulders.  Despite this, the examiner 
objectively found no evidence of radiating pain on movement.  The 
Veteran complained to the March 2007 VA examiner of 
incapacitating episodes of a total of 4 days during the prior 
year.  However, the examiner objectively found no signs of IVDS.  
On neurological examination of the lower extremities, the 
examiner found normal motor and sensory function, and bilateral 
knee jerk of 2+ and bilateral ankle jerk of 2+.  

At the March 31, 2010 VA examination, the Veteran reported pain 
radiating from his spine into his hips and legs.  The examiner 
objectively commented that the Veteran has radicular symptoms 
related to the established diagnosis of lumbar spine DDD, based 
upon thoracolumbar spine examination which revealed evidence of 
radiating pain on movement to the hips and buttocks.  
Furthermore, muscle spasm was noted to be absent, no weakness, 
normal muscle tone, positive straight leg raising on the left and 
right sides; positive Lasegue's sign; no atrophy present in the 
limbs.  However, objectively, there was tenderness at T8-S1 disc 
spaces; guarded movement with palpation; guarded spinal contour; 
abnormal gait on guarding; 
Neurological examination of the spine showed no sensory deficits 
for L1-L5 disc spaces and no sensory deficits of the S1 disc 
space; and bilateral lower extremity reflexes of knee jerk 2+ and 
ankle jerk 2+, with normal cutaneous reflexes and no signs of 
pathologic reflexes.  But, the examiner did find motor weakness 
of right hip adduction of 4/5 at L3 and L4 disc spaces, and motor 
weakness of right hip abduction of 4/5 at the L5 disc space.  
Moreover, the examiner provided an additional diagnosis of lumbar 
IVDS, and stated the "most likely involved peripheral nerve is 
the Sciatic nerve which affects the right side of the body.  
There are no complications."  Indeed, the IVDS was not found to 
cause any bowel dysfunction, bladder dysfunction, or erectile 
dysfunction.  However, the Veteran denied experiencing any 
incapacitation in the prior 12 months.  



During the entire course of the appeal, there is no evidence that 
the Veteran has ever met the criteria for even a compensable 
rating under the IVDS-specific rating formula.  Diagnostic Code 
5243 provides that IVDS is to be rated either under the General 
Formula or under the IVDS-specific criteria, whichever method 
results in the higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.  The IVDS-specific rating formula 
provides that:  a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months; 
a 20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of 
ratings under Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a physician.  
Note (2) provides that, if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Formula, whichever 
method results in a higher evaluation for that segment.  38 
C.F.R. § 4.71a.

There is no basis for a higher rating for his low back disability 
under the IVDS-specific rating criteria, during any stage of the 
appeal, since he would not warrant even a compensable rating.  He 
was diagnosed with signs of lumbar IVDS on the last VA 
examination in March 2010.  Nonetheless, during the entire course 
of the appeal, there is no evidence of record indicating the 
Veteran has ever had an incapacitating episode due to his low 
back IVDS, especially not physician-prescribed bed rest.  As 
mentioned, for purposes of assigning evaluations under Diagnostic 
Code 5243, an "incapacitating episode" is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula, Note 1.

At the April 2005 and March 2007 VA examinations, he indicated 
that he was prescribed bed rest during 2004 by his private 
treating physician, Dr. J.T.  However, the Board's review of the 
medical records from Dr. J.T. fails to confirm that this 
physician prescribed any bed rest, especially during or around 
that time, for incapacitating episodes due to IVDS.  

And without the requisite medical documentation of incapacitating 
episodes, he cannot possibly establish that he meets the criteria 
for any higher rating for IVDS during any portion of the appeal.  
He has never demonstrated the criteria for even a compensable 10 
percent rating, i.e., incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during the 
past 12 months.  Indeed, he complained of only five total days of 
incapacitation per year at his April 2005 VA examination, and of 
only four total days of incapacitation per year at his March 2007 
VA examination.  Still, these complaints amount to less than the 
minimal one week of incapacitating episodes required for the 
compensable rating.  And at the March 2010 VA examination, the 
Veteran actually denied that his low back disability had resulted 
in any incapacitation in the prior 12 months.  

In addition to the medical evidence, the Board has considered the 
Veteran's personal assertions in support of his claim.  He is 
competent, as a layman, to report on that as to which he has 
personal knowledge, such as the existence of sharp back pain, 
difficulty walking, weakness, etc.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the Board emphasizes that without 
the appropriate medical training and expertise, he is not 
competent to provide a probative (persuasive) opinion on a 
medical matter, especially the severity of his service-connected 
low back disability in relation to the applicable rating 
criteria, especially on these medically complex findings 
concerning the state of his orthopedic and neurological symptoms.  
Rather, this of necessity requires appropriate medical findings 
regarding the extent and nature of his low back disability.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

There is no basis to "stage" his rating under Hart because his 
lumbar spine disability has never been more than 40 percent 
disabling at any time since August 2003 (one year prior to filing 
his current claim).  As the preponderance of the evidence is 
against the Veteran's claim for a disability rating higher than 
10 percent for his service-connected low back disability, prior 
to March 31, 2010, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  However, since March 31, 2010, resolving any doubt in 
favor of the Veteran, the Board finds there is sufficient 
evidence to award a higher 40 percent rating, but no greater, for 
limitation of low back motion.  

The Board has considered whether a separate rating is warranted 
under the provisions of 38 C.F.R. § 4.124a, DC 8520 as analogous 
to impairment of the sciatic nerve.  That is, the Board considers 
the applicability of a separate rating for left lower extremity 
radiculopathy for the entire course of the appeal, since this was 
never service-connected.  And the Board also considers the 
applicability of a separate rating for right-sided lower 
extremity radiculopathy for the portion of the appeal prior to 
March 31, 2010.  The Board further notes that there is an ongoing 
claim for a higher rating than 10 percent for the right lower 
extremity radiculopathy, from March 31, 2010, as this separate 
rating was established as part and parcel of the original appeal 
for an increased rating beyond 10 percent for the Veteran's low 
back DDD disability.  

Under DC 8520, pertaining to paralysis of the sciatic nerve:
Mild incomplete paralysis warrants a 10 percent disability 
rating; 
Moderate incomplete paralysis warrants a 20 percent disability 
rating; 
Moderately severe incomplete paralysis warrants a 40 percent 
disability rating; and Severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability rating.

Prior to March 31, 2010, the evidence does not support a separate 
10 percent rating assignment for radiculopathy or neuropathy of 
the low back disability, for either side of his extremities.  In 
contrast to the later period of the appeal, the April 2005 and 
March 2007 VA examination reports found no objective confirmation 
of radiculopathy or sciatic neuropathy in either the right or 
left lower extremity, upon objective neurological examination.  
There has been no other medical evidence during this period that 
objectively finds radiculopathy or peripheral neuropathy in 
either lower extremity.  So, prior to March 31, 2010, the medical 
evidence does not support a separate neurologic manifestation of 
his back disability, for the bilateral lower extremities.  
See 38 C.F.R. § 4.124a; 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.7.  

There has also been no basis for assigning a separate rating for 
radiculopathy or neuropathy for his left-sided extremity, since 
March 31, 2010.  Indeed, the March 31, 2010 VA examination 
reports found no objective confirmation of radiculopathy or 
sciatic neuropathy in the left lower extremity, upon objective 
neurological examination.  Indeed, the examiner specifically 
commented that the most likely involved peripheral nerve is the 
sciatic nerve affecting the right side of the body, but the 
examiner made no mention of the left side being affected.  And 
the examiner objectively noted motor weakness of the right hip, 
but not the left.  
There has been no other medical evidence during this latter 
period that objectively finds radiculopathy or peripheral 
neuropathy in his left lower extremity.  So, since March 31, 
2010, the medical evidence does not support a separate neurologic 
manifestation of his back disability, with respect to his left 
lower extremity.  See 38 C.F.R. § 4.124a; 38 C.F.R. §§ 4.2, 4.3, 
4.6, 4.7.  

Finally, since March 31, 2010, the evidence does not support 
assigning a higher rating than 10 percent for the separate 
evaluation for the already service-connected right lower 
extremity radiculopathy.  Clearly, there is evidence of some 
radiculopathy on the right lower extremity, since objectively 
confirmed by the March 2010 VA examiner.  Indeed, there has been 
right hip motor weakness and the examiner specifically opined 
that peripheral neuropathy of the sciatic nerve is affecting the 
right side.  But, the examiner also found no other resulting 
complications from this right-sided radiculopathy/neuropathy.  
There was no indication at the March 2010 VA examination that he 
demonstrated moderate incomplete paralysis of the sciatic nerve, 
to warrant a higher 20 percent disability rating.  So, since 
March 31, 2010, the radiculopathy of the right lower extremity 
has been productive of no more than mild incomplete paralysis, 
which warrants only the current 10 percent disability rating.  

III.  Analysis-Entitlement to Higher Initial Ratings for an 
Acquired Psychiatric Disorder, Beyond his Staged 30 and 50 
Percent Ratings

The Veteran asserts his acquired psychiatric disorder is more 
severe than the initial, staged ratings he has been assigned.  In 
an October 2006 rating decision, the RO established service 
connection for chronic adjustment disorder (an acquired 
psychiatric disorder) and assigned an initial 30 percent rating, 
retroactively effective from February 28, 2006.  The Veteran 
appealed for a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  And in an April 2010 rating 
decision, the RO increased the rating for the Veteran's acquired 
psychiatric disorder from 30 to 50 percent, but only 
retroactively effective from March 29, 2010, the date of a VA 
compensation examination.  He has since continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (A Veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  

The acquired psychiatric disorder has been rated under 38 C.F.R. 
§ 4.130, DC 9440, for chronic adjustment disorder.  The Board 
finds this to be the most appropriate diagnostic code since it is 
directly applicable to the condition at issue.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should 
be upheld if it is supported by explanation and evidence).  See 
also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(indicating that any change in DC must be specifically 
explained).

Since the Veteran's claim arises from his disagreement with the 
initial rating assigned following a grant of service connection, 
the Board finds that some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
In this case, the Court noted the distinction between a new claim 
for an increased evaluation of a service-connected disability and 
a case, as here, in which the Veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where the 
disability in question has just been service connected.  In the 
former situation, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is of 
primary importance.  In the Fenderson scenario, however, where, 
as here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA must assess the level of 
disability from the date of initial application for 
service connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known as 
"staged rating."  Fenderson, 12 Vet. App. 125-126.

The RO already assigned what amounts to is a "staged" rating 
since the Veteran's psychiatric disability was initially 
evaluated as 30-percent disabling from February 28, 2006 to March 
28, 2010, and has been increased to 50-percent disabling 
effectively since March 29, 2010.  The question, therefore, is 
whether his rating should be further staged.

Mental disorders are evaluated under a general rating formula, 
38 C.F.R. § 4.130.  The fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) provides guidance for the nomenclature 
employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130.  

The next higher rating of 50 percent requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and inability to establish and maintain 
effective relationships.  Id.

The maximum 100 percent rating requires total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.  

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A GAF score is a scaled 
rating reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DSM-IV at 32).  An examiner's classification of the level 
of psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  DSM-IV at 46-47.  See 38 C.F.R. 
§ 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job)."  
DSM-IV at 46-47.  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships."  DSM-IV 
at 46-47.  

A.  Entitlement to an Initial Rating Higher than 30 Percent from 
February 28, 2006 to March 28, 2010

From February 28, 2006 to March 28, 2010, the Veteran's chronic 
adjustment disorder did not produce occupational and social 
impairment with reduced reliability and productivity.  The 
evidence of record does not support assigning a rating higher 
than 30 percent.  38 C.F.R. § 4.7.  In making this determination, 
the Board has reviewed the Veteran's personal statements, hearing 
testimony, STRs and the report of the VA psychiatric compensation 
examination afforded him during this period.  The most pertinent 
and probative evidence of record is the June 2006 VA psychiatric 
examination report.  

A review of the objective findings in the medical records during 
this period reveals a 30 percent disability rating is most 
appropriate, as the Veteran only demonstrated occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  
38 C.F.R. § 4.130.  The Veteran had a VA examination in June 
2006, which diagnosed the Veteran with Axis I adjustment 
disorder.  He reported symptoms of anger, melancholy, depression, 
and difficulty with long-term responsibility.  The Veteran has a 
history of working with computers since discharge from service in 
1993, apparently for psychiatric problems.  He had one job for 12 
years involving computer work for 12 years, although he had poor 
relations with his supervisor and fair relations with co-workers.  
He went bankrupt in 1996 and had the debt discharged.  At the 
time of the examination, he was then-employed, working again with 
computers.  He had been employed in that position from March 
2006, although he still had poor relations with his supervisor 
and fair relations with co-workers.  However, he reported that he 
had only missed 1-2 days of work from his then-current job 
because of depression and anxiety.  It appeared that he was 
married, although with a history of a strained marriage.  He also 
reported avoiding socializing and no longer having any close 
friends.  

Indeed, a review of the objective findings in the medical records 
during this period does not show occupational and social 
impairment with reduced reliability and productivity, as required 
for the next higher 50 percent rating.  With regard to the 
specific symptoms, at the June 2006 VA examination there was:  no 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech (normal speech and communication); no evidence of panic 
attacks; no indication of difficulty in understanding complex 
commands (normal orientation); only mild impairment of short -
term memory (forgets names, directions, recent events), and no 
indication of impairment of long-term memory (concentration 
normal); no impaired judgment; no impaired abstract thinking 
(thought processes appropriate).  He also showed no indication of 
delusions, hallucinations, and suicidal and homicidal ideations.  
However, he did evidence obsessive rituals that interfered with 
his daily routine, such as chewing on his knuckles.  

The June 2006 VA examiner remarked that "[m]entally, he does not 
have difficulty performing activities of daily living.  He has 
difficulty establishing and maintaining effective work/school and 
social relationships because he prefers to be by himself."  The 
examiner further opined that the Veteran has no difficulty 
understanding commands, and poses no threat of persistent danger 
or injury to himself or others.  
Thus, there was no evidence during this period of the appeal that 
the Veteran's acquired psychiatric disorder, in particular, was 
the cause of any difficulty in establishing and maintaining 
effective work and social relationships.  Rather, the examiner 
appeared to attribute such difficulties to his personal 
preferences for isolation.  Importantly, the Board emphasizes 
that the objective findings failed to confirm that he had any 
occupational and social impairment due to his psychiatric 
problems from chronic adjustment disorder that resulted in 
reduced reliability and productivity.  

Moreover, the June 2006 VA examiner assigned a fairly high GAF 
score of 70, which is indicative of some mild symptoms or some 
difficulty in social or occupational functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Thus, this GAF score of 70 is consistent with the 
currently assigned 30 percent disability rating.  DSM-IV at 46-
47.  See 38 C.F.R. § 4.130.  

Overall, the Veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help differentiate 
between the different evaluation levels).  Consequently, his 
psychiatric symptoms and level of occupational and social 
impairment are more than adequately contemplated by the 30 
percent rating already assigned.  38 C.F.R. § 4.1.  Absent 
evidence of more symptoms indicating a higher severity of 
psychiatric dysfunction, the Board finds the evidence is against 
a disability rating greater than 30 percent for his chronic 
adjustment disorder.  38 C.F.R. § 4.3.  

B.  Entitlement to a Rating Higher than 50 Percent from March 29, 
2010

Since March 29, 2010, the Veteran's chronic adjustment disorder 
has not produced occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The most pertinent 
medical findings assessing the severity of the Veteran's chronic 
adjustment disorder during this period of the appeal is the VA 
compensation examination, provided on March 29, 2010.  

At the March 2010 VA examination, the examiner noted that the 
nature of his acquired psychiatric disorder had progressed from a 
previous diagnosis of chronic adjustment disorder to a current 
diagnosis of major depressive disorder and generalized anxiety 
disorder.  The examiner assigned a GAF score of 60.   
He reported having a poor relationship with his wife, no 
relationship with siblings, an "okay, [but] distant" 
relationship with his mother; and generally reported self-
isolation.  He also reported a working in the same IT job for the 
past four years, with no time lost from work due to his 
psychiatric problems, albeit with a poor relationship with his 
supervisor and coworkers.  The examiner noted the Veteran had a 
flattened affect, depressed mood, anxiety, chronic sleep 
impairment, mild memory loss and difficulty remembering important 
information, impaired attention and/or focus, difficulty with 
complex tasks and focusing, and signs of suspiciousness and 
distrust.  He did show obsessive-compulsive behavior and passive 
thoughts of suicide.  However, he had no difficulty understanding 
commands, showed normal communication and speech, no panic 
attacks, no delusions, no hallucinations, had appropriate thought 
processes, ability to understand directions, no slowness of 
thought or confusion, no impairment of judgment, normal abstract 
thinking, and no homicidal ideations.  
Furthermore, the examiner commented that "he has difficulty 
establishing and maintaining effective work/school and social 
relationships because [he] prefers to self-isolate."

A review of the objective findings does not indicate the Veteran 
meets the requirements for the higher 70 percent rating.  He 
simply does not have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Rather, the examiner 
provided highly probative, negative evidence against his claim 
with his finding that, "[t]he best description of the 
[Veteran's] current psychiatric impairment is:  psychiatric 
symptoms cause occupational and social impairment with occasional 
decrease in work efficiency and intermittent ability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation normal.  Indeed, this closely matches the rating 
criteria for a 30 percent rating.  The examiner's findings do not 
even support the current 50 percent rating, let alone a higher 
rating.  There are also no other competent findings of record 
during this recent period of the appeal that would support a 
higher rating for his acquired psychiatric disorder.

The March 2010 examiner also assigned a GAF score of 60, 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, (e.g., 
few friends, conflicts with peers or co-workers)."  DSM-IV at 
46-47.  This GAF score is consistent with the currently assigned 
50 percent disability rating.  See 38 C.F.R. § 4.130.  

Overall, the Veteran does not exhibit the type, frequency and 
severity of symptoms required for a higher rating.  See Mauerhan, 
16 Vet. App. at 436.  Consequently, his psychiatric symptoms and 
level of occupational and social impairment are more than 
adequately contemplated by the 50 percent rating already 
assigned.  38 C.F.R. § 4.1.  Absent evidence of more symptoms 
indicating a higher severity of psychiatric dysfunction, the 
Board finds the evidence is against an initial disability rating 
greater than 50 percent for his acquired psychiatric disorder.  
38 C.F.R. § 4.3.  

In addition to the medical evidence, the Board has considered the 
Veteran's personal assertions in support of his claim.  He is 
competent, as a layman, to report on that as to which he has 
personal knowledge, such as his feelings of depression, anxiety, 
and social avoidance, since this is within the purview of lay 
experience.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board emphasizes that without the appropriate 
medical training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, especially 
the severity of his service-connected acquired psychiatric 
disorder in relation to the applicable rating criteria, 
especially on these medically complex findings concerning the 
state of his psychiatric symptoms.  Rather, this of necessity 
requires a clinician trained in evaluating psychiatric illnesses 
to offer appropriate medical findings regarding the extent and 
nature of his acquired psychiatric disorder.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

And here, even conceding his lay statements concerning 
psychiatric symptoms to be credible, where, as here, there is 
such a marked contrast between his reported symptomatology and 
the objective clinical findings, the Board must determine which 
is more probative.  See id.  And the Board finds that the 
objective evidence is more probative than his descriptions of the 
severity of his symptoms.  The Board bases this determination 
partly on the notion that, if in fact his symptoms were as severe 
as alleged, including insofar as their frequency and duration, 
they would have been evident when examined, but they were not - 
certainly not to the level required for higher staged ratings.  

The Board cannot further "stage" this rating.  Fenderson, 
12 Vet. App at 125-26.  
As the preponderance of the evidence is against the Veteran's 
claim for initial disability ratings higher than the staged 30 
and 50 percent ratings, for his service-connected acquired 
psychiatric disorder, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).


IV.  Analysis-Entitlement to Higher Initial Rating than 10 
Percent for Hemorrhoids

The Veteran asserts his hemorrhoids are more severe than the 
initial rating assigned.  
In an October 2008 rating decision, the RO granted the Veteran's 
claim for service connection for hemorrhoids and assigned an 
initial 10 percent rating, retroactively effective from December 
10, 2007.  The Veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. at 125-26.  The hemorrhoids 
disability has been rated under 38 C.F.R. § 4.114, DC 7336, 
for external or internal hemorrhoids.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

According to DC 7336, a 0 percent (noncompensable) rating is 
warranted for mild or moderate hemorrhoids.  A 10 percent rating 
requires large or thrombotic hemorrhoids, which are irreducible 
with excessive redundant tissue and evidencing frequent 
recurrences.  The maximum 20 percent rating requires persistent 
bleeding and secondary anemia, or with fissures.  See 38 C.F.R. § 
4.114, DC 7336.

In April 2007, private treatment records by Dr. A.B. show that he 
was treated for rectal bleeding and "sharp" anal pain, and 
diagnosed with second degree internal hemorrhoid and superficial 
posterior midline Anal Fissure.  

Notably, in May 2007, the Veteran underwent surgical correction 
for his internal hemorrhoids and posterior midline anal fissure, 
with a procedure named stapled hemorrhoidectomy/PPH and 
fissurectomy.  So, it appears that his hemorrhoids disability 
greatly resolved following this surgery, which was several months 
before he established service connection for his hemorrhoids 
disability.  A subsequent note in May 2007, by Dr. A.B., stated 
that his postoperative course was uneventful.  

At the August 2008 VA (QTC contractor) examination, the Veteran 
reported a history of hemorrhoids since the 1980s, so dating back 
at least to service in the U.S. Navy.  He reported anal itching, 
diarrhea, pain, a nagging feeling to empty his bowels, swelling 
and perianal discharge.  He also reported residuals of continued 
bleeding even following his May 2007 corrective surgery, and that 
he now had incontinence problems.  On objective rectal 
examination, the examiner described the condition as a "bleeding 
external hemorrhoid."  The examiner noted there is evidence of 
frequent recurrence, with excessive redundant tissue.  On the 
other hand, the examiner went on to specifically comment that 
"[t]here is evidence of bleeding, with no signs of significant 
anemia."  Furthermore, the examiner also noted that the 
"[r]ectal examination does not reveal any...[anal] fissure..."  Nor 
was there evidence of thrombosis, reduction of lumen, loss of 
sphincter control, ulceration, trauma, anal infections, 
proctitis, obstetrical injury, spinal cord injury and 
protrusions.

At the March 2010 VA (QTC contractor) examination, the Veteran 
reported a history of hemorrhoids over the last 20 years, with 
complaints that the hemorrhoids are "constantly present," with 
constant anal itching and pain, inability to hold his bowels, 
diarrhea, swelling, perianal discharge, and leakage of stools for 
more than 2/3 of every day.  The examiner found medium-sized 
hemorrhoids, which were present on examination of the rectum, 
located at the 12 o'clock location, and noted to be reducible.  
Regarding symptoms, there was no thrombosis, ulceration, 
reduction of lumen, loss of rectal tonus, trauma, proctitis, 
infections, spinal cord injury, protrusion or loss of sphincter 
control.  Importantly, the examiner found there was no longer 
evidence of rectal bleeding.  The examiner went on to 
specifically comment that that the "rectum condition does not 
cause significant anemia."  The rectal exam also objectively 
found no evidence of fissures.  

The medical records in the claims file fail to show his 
hemorrhoids meet the requirements for the 20 percent disability 
rating under DC 7336 since the initial grant of service 
connection.  Again, the maximum 20 percent rating requires 
persistent bleeding and secondary anemia, or with fissures.  See 
38 C.F.R. § 4.114, DC 7336.  Despite some evidence of bleeding, 
the Veteran must demonstrate that this bleeding is both 
persistent and that it occurs in conjunction with anemia.  But, 
here, there is no indication that the hemorrhoidal bleeding has 
been of a persistent nature during the period of appeal, and both 
VA examiners specifically commented against the possibility that 
any significant anemia is present.  Alternatively, there is also 
no objective medical evidence of anal fissures have existed at 
any time since the date service connection was established, which 
was after the May 2007 corrective surgery for his hemorrhoids.  
Without evidence of persistent bleeding and secondary anemia, or 
with fissures, his claim for a higher initial rating of 20 
percent under DC 7336 must fail.  

In addition to the medical evidence, the Board has considered the 
Veteran's personal assertions in support of his claim.  He is 
competent, as a layman, to report on that as to which he has 
personal knowledge, such as the existence of hemorrhoidal 
bleeding and anal itching and pain.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The Board emphasizes, however, that even 
the 20 percent rating under DC 7336 requires hemorrhoids that 
exhibit persistent bleeding and anemia, or alternatively exhibits 
anal fissures, which the objective medical evidence of record 
fails to support.  Moreover, as a layman, without the appropriate 
medical training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, especially 
the severity of his service-connected hemorrhoids disability in 
relation to the applicable rating criteria, especially on these 
medically complex findings on the existence of anemia and anal 
fissures.  Rather, this of 


necessity requires appropriate medical findings regarding the 
extent and nature of his hemorrhoids.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Since the Veteran's hemorrhoids disability has never been more 
than 10 percent disabling at any time since the effective date of 
service connection, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's 
claim for an initial disability rating higher than 10 percent for 
his service-connected hemorrhoids, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

On the other hand, the Board does find that a separate rating is 
warranted for the residual of fecal leakage that has been raised 
by the record.  Fecal incontinence is rated under DC 7332.  Under 
DC 7332, a 10 percent disability rating is assigned when there is 
constant slight or occasional moderate leakage.  A 30 percent 
disability evaluation is contemplated for impairment of sphincter 
control characterized by occasional involuntary bowel movements 
necessitating wearing of a pad.  A 60 percent disability 
evaluation is assigned for extensive leakage and fairly frequent 
involuntary bowel movements, and complete loss of sphincter 
control warrants a 100 percent disability rating.  38 C.F.R. § 
4.114, Diagnostic Code 7332.

As mentioned, the Veteran has repeatedly asserted that he has 
frequent problems with anal leakage.  On the other hand, a 
December 2008 private treatment note by Dr. A.B. confirms the 
Veteran's contention that he suffers anal leakage and urgency, 
attributed to a posterior midline anal fistula.  Dr. A.B. found 
that he had to wear a pad to deal with his occasional urgency and 
bowel movements.  The Veteran is certainly competent to observe 
that he has anal leakage and has to wear pads to protect against 
this, since this is easily observable and readily recognizable in 
the experience of layman.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); and 38 C.F.R. § 3.159(a)(2).  And in light of Dr. 
A.B.'s statement, his assertions in this regard are also 
credible.  

More importantly, Dr. A.B. indicated that the pad is medically 
necessary to control his fecal incontinence.  However, since both 
VA examiners specifically found there was no loss of sphincter 
control, this limits the probative value that can be assigned to 
the Veteran's lay statements in assigning a rating under DC 7332.  
Nonetheless, resolving any doubt in favor of the Veteran, the 
Board finds sufficient evidence of at least occasional 
involuntary bowel movements necessitating wearing of a pad, which 
meets the criteria for a 30 percent rating under DC 7332.  
However, further medical evidence would be needed to establish 
that the Veteran's hemorrhoid residuals are productive of 
extensive leakage and fairly frequent involuntary bowel 
movements, as needed for an even higher 60 percent rating under 
DC 7332.  

Therefore, the Veteran is also entitled to a separate 30 percent 
rating for the fecal incontinence as a residual of his 
hemorrhoids.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  There is no basis to 
"stage" this rating, since it is not clear that he has shown he 
warrants a higher 60 percent rating during a portion of the 
appeal.  Fenderson, 12 Vet. App at 125-26.  


V.  Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
respective disabilities of an acquired psychiatric disorder, 
hemorrhoids, and a low back disability, including separately 
evaluated right lower extremity radiculopathy, have markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his current schedular ratings.  See 38 
C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See, too, Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).  He has worked in the IT field for many years 
following service, and he had reported starting a new IT job in 
2006, which he has maintained.  See June 2006 and March 2010 VA 
psychiatric compensation examination reports.  And it appears he 
was fired from his prior job for inappropriate purchase of 
internet materials, as opposed to specifically due to his 
service-connected acquired psychiatric disorder.  See December 
2008 substantive appeal (VA Form 9).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

VI.  Analysis-Entitlement to an Effective Date Earlier than 
February 28, 2006, for the Grant Of Service Connection for an 
Acquired Psychiatric Disorder

The Veteran contends that the effective date for the grant of 
service connection for his chronic adjustment disorder should 
date back to immediately following his discharge in October 1993, 
or else to early 1994, when he filed his initial claim.  See 
December 2006 notice of disagreement (NOD).  

Generally, and except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or dependency 
and indemnity compensation (DIC) based on an original claim, a 
claim reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation, i.e., service 
connection, is received within one year after separation from 
service, the effective date of entitlement is the day following 
separation or the date entitlement arose.  38 C.F.R. § 
3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  VA is not required to anticipate 
any potential claim for a particular benefit where no intention 
to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Here, although the Veteran claims he initially filed a claim for 
service connection for psychological issues back in 1994, there 
are simply no communications of record, either formal or 
informal, that evidence any intent to claim service connection 
for any acquired psychiatric disorder.  Indeed, the few claims of 
record, dated in December 1993 and August 2004, are remarkable 
for their failure to mention any psychological symptoms or 
disorders.  Rather, those prior claims referred primarily to 
orthopedic disorders.  Based on the lack of any corroborating 
evidence, the Board must find the Veteran's lay statements, 
concerning a previous claim in 1994 concerning psychological 
issues, to lack credibility.  

Indeed, the Board's own review of the claims file shows that the 
first claim that the VA received from the Veteran was not until 
February 28, 2006, when he claimed for "psychological issues."  
See February 28, 2006 Veteran's Application for Compensation 
and/or Pension (VA Form 21-526).  Incidentally, this is also the 
basis for his current effective date assignment.  

The Board must next establish the date of entitlement to service 
connection.  
It appears from a review of the medical record that the first 
date the Veteran might have possibly established entitlement was 
June 6, 2006, the date of the VA compensation examination which 
appeared to first provide the crucial competent and credible 
evidence of in-service incurrence of an acquired psychiatric 
disorder.  But, the Veteran submitted the claim for service 
connection for acquired psychiatric disorder even earlier.  So, 
the date of entitlement (June 6, 2006) falls later than the date 
of the first claim (February 28, 2006).  Consequently, 
application of the general rule for effective dates is unhelpful 
to the Veteran's present claim for an effective date earlier than 
February 28, 2006, since the general rule would assign the later 
date as the effective date. See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

Moreover, even assuming, but not conceding, that the Veteran had 
shown entitlement to service connection for an acquired 
psychiatric disorder from the date after separation (October 22, 
1993), this would also fail to provide support for his claim for 
an earlier effective date.  Applying the general rule, the date 
of the claim (February 28, 2006) would be later than the date of 
entitlement, and therefore serve as the effective date for the 
assignment of service connection.  Id.
For those reasons, an earlier effective date is denied.

VI.  Analysis-Entitlement to an Effective Date Earlier than 
August 3, 2004, for a 10 Percent Evaluation for DDD of the Lumbar 
Spine

The pertinent criteria for the effective date of an award for an 
increase in disability compensation are found in 38 U.S.C.A. § 
5110(b)(2) (West 2002) and 38 C.F.R. §§ 3.400(o)(1), 3.400(o)(2) 
(2010).  However, 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability rating.  
Otherwise the general default rule for earlier effective dates 
applies.  See 38 C.F.R. § 3.400(o)(1) (2010); Harper v. Brown, 10 
Vet App 125, 126 (1997).  

Thus, three possible dates may be assigned depending on the facts 
of the case, in the context of claims for an earlier effective 
date for an increased rating:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to have 
occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).  

Determining the appropriate effective date for an increased 
rating under the effective date regulations involves an analysis 
of the evidence to determine (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2010).

Essentially two theories of entitlement exist in this case.  
First, whether an increased rating claim was filed prior to 
August 3, 2004; and second, whether there is any evidence that 
the Veteran's service-connected low back disability warranted the 
assignment of a 10 percent evaluation during the one year period 
prior to the date of claim.  The Board notes that the controlling 
issues in this case are therefore (1) the date on which the 
Veteran initiated his increased rating claim for a low back 
disability and (2) the date on which entitlement to a 10 percent 
evaluation for low back disability was factually ascertainable.  
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400.

As such, the initial inquiry is whether an increased rating claim 
for a respiratory disability, either formal or informal, was 
filed prior to August 3, 2004.  

As background, a December 1993 rating decision that granted 
service connection for the Veteran's low back disability (at the 
time characterized as mechanical low back pain) and assigned an 
initial 0 percent rating is final and binding on him based on the 
evidence then of record.  The RO correctly sent him a June 1994 
notice of his rights to appeal that decision, including 
concerning the initial rating he had received for this 
disability, and it is presumed he received that notice since it 
was sent to his then current address of record and not returned 
as undeliverable.  He did not appeal from that December 1993 
decision for a higher initial rating for his low back disability.



The Board inspected all communications following the initial 
grant of service connection in the December 1993 rating decision.  
Following that December 1993 final and binding decision, there 
were no informal or formal claims for an increased rating for 
this low back disability until he filed the August 3, 2004 VA 
Form 21-526, alleging that his back "has only worsened..."  In 
that regard, August 3, 2004 was the date that was date-stamped 
for the receipt of the claim.  The Board necessarily finds that 
August 3, 2004 is the earliest date of receipt of his increased 
rating claim.  38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a); Brannon, 
12 Vet. App. 32, 35; Talbert, 7 Vet. App. at 356-57.  

This being so, the Board turns its attention to whether there is 
any evidence of a factually ascertainable increase in severity of 
his low back disability to the 10 percent disabling level, in the 
one year period prior to August 3, 2004-so, from August 2003 to 
August 2004.  38 C.F.R. § 3.400(o)(2).  

As discussed above, spinal disabilities are rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  To reiterate, Diagnostic 
Codes 5235-5243 are to be rated in accordance with the General 
Formula, unless Diagnostic Code 5243 is evaluated under the 
Formula for Incapacitating Episodes.  Under the General Formula, 
for spine disabilities with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, a 10 
percent disability rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

In this regard, during this period, there are private treatment 
records during this time that show complaints and treatment for 
chronic low back pain as early as October 2003 and a diagnosis of 
arthritis, dated in July 2004.  Nonetheless, a review of the 
competent evidence of record shows it is not factually 
ascertainable that his low back disability warranted the 
assignment of a 10 percent evaluation during the one year period 
prior to the date of the August 2004 claim.  Concerning this, 
none of the competent evidence during August 2003 to August 2004 
provides any range of motion findings or other detailed findings 
on orthopedic manifestations, let alone associated comments on 
whether his low back pain specifically limited any motion.  

And the Veteran is simply not competent to establish these 
orthopedic manifestation findings by mere subjective assertions 
of long-standing problems of chronic low back pain or even by 
showing general low back treatment by private physician records.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 
3.159(a)(2).  

Therefore, the Board also finds it was not factually 
ascertainable that the Veteran had a low back disability meeting 
the 10 percent criteria under 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, during August 2003 to August 2004.  An increase in 
severity to 10 percent was not factually ascertainable.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Harper v. 
Brown, 10 Vet. App 125, 126.  

Rather, it appears that the severity of the Veteran's low back 
condition was first noticeably assessed to have increased on 
April 8, 2005, the date of the a VA compensation examination, 
which included range of motion testing, findings on DeLuca 
factors, and comments on other orthopedic manifestations.  Such 
findings formed the basis for the eventual assignment of the 
higher 10 percent rating.  So, entitlement was not shown until 
April 8, 2005.  Consequently, applying the general default rule 
for earlier effective dates, the effective date of an award for 
an increase in disability compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o)(1).  

Here, the date entitlement arose (April 8, 2005) is clearly later 
in time than the date of receipt of the increased rating claim 
(August 3, 2004).  So, applying the general rule, the correct 
effective date would actually be April 8, 2005, so later than the 
date currently assigned.  Id.  However, the Board will not 
proceed to disturb the August 3, 2004 effective date that the RO 
has already assigned for the 10 percent rating for the low back 
disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an effective date earlier than 
August 3, 2004, for the award of the 10 percent disability rating 
for the low back disability.  And as the preponderance of the 
evidence is against the claim, there is no reasonable doubt to 
resolve in the Veteran's favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

From August 3, 2004 to March 30, 2010, the claim for a rating 
higher than 10 percent for the service-connected low back DDD 
disability is denied.  

But since March 31, 2010, a higher 40 percent rating for the 
service-connected low back DDD disability is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.

The claim for a higher rating than 10 percent, for the separate 
evaluation for sciatic nerve lumbar IVDS of the right lower 
extremity (since March 31, 2010), is denied.  

From February 28, 2006 to March 28, 2010, the claim for an 
initial disability rating higher than 30 percent for the acquired 
psychiatric disorder is denied.

Since March 29, 2010, the claim for a rating higher than 
50 percent for the acquired psychiatric disorder also is denied.

The claim for an initial rating higher than 10 percent for the 
hemorrhoids is denied.  However, a separate 30 percent rating is 
granted for fecal leakage as a residual of the hemorrhoids, 
subject to the laws and regulations governing the payment of 
VA compensation.



The claim for an effective date earlier than February 28, 2006, 
for the grant of service connection for an acquired psychiatric 
disorder, is denied.

The claim for an effective date earlier than August 3, 2004, for 
the higher 10 percent rating for the DDD of the lumbar spine, is 
denied.


REMAND

The Board finds it is necessary to obtain a VA compensation 
examination to assess the nature and etiology of the Veteran's 
claimed left knee and cervical spine disorders, including whether 
related on a secondary basis to the service- connected lumbar 
spine disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).The Veteran 
testified at his personal hearing that he has current left knee 
and neck disorders that resulted from the same in-service 
forklift accident that produced his current low back disability.  
The Veteran has provided an uncontroverted history of knee and 
neck pain emanating from that in-service injury.  It appears he 
may also be contending that these conditions are secondarily 
related to his service-connected low back disability.  See April 
2005 statement.  

Further, disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or injury 
is considered service-connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a) and (b) (2010).  In this regard, 
establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. 
West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. 
App. 148, 158 (1998).  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Thus, the Board will address service connection on both a 
direct and secondary basis.  However, given 


the medical complexity of addressing the relation to the current 
low back disability, the Board finds that medical comment is 
needed to clarify this issue.  McLendon, 20 Vet. App. 79.  

Also, the Veteran should be afforded additional VCAA notice for 
his claims for left knee and neck/cervical spine disorders, 
particularly regarding potential secondary service connection to 
his already service-connected lumbar spine disability.  The 
Veteran has not been provided with notice of the information and 
evidence necessary to establish entitlement to service connection 
on a secondary basis.  See 38 C.F.R. § 3.310(a) and (b); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.	Pertinent to the potential secondary 
component of his claims of entitlement to 
service connection for cervical spine 
(neck) and left knee disorders, 
provide the Veteran VCAA notice informing 
him of the type of information and 
evidence necessary to substantiate these 
claims under 38 C.F.R. § 3.310, 
specifically in terms of the need to show 
a 
service-connected disability either (a) 
caused or (b) aggravated these disorders.

2.	Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any current 
left knee and cervical spine disorder 
found to exist.  To this end, the examiner 
should note all relevant pathology 
associated with the left knee 
and cervical spine.  Any diagnostic 
testing deemed necessary should be 
performed.  The Veteran's claims file, 
including a copy of this remand, must be 
made available to the examiner for 
consideration of the pertinent medical and 
other history.

Responses are especially needed concerning 
the following pending determinations:

(a) The examiner should specifically opine 
as to whether it is at least as likely as 
not that any current cervical spine 
disorder and left knee disorder found on 
examination is directly related to the 
Veteran's period of active duty military 
service.

(b) The examiner should also indicate 
whether it is at least as likely as not 
that any current cervical spine disorder 
and left knee disorder found on 
examination, was caused by the Veteran's 
service-connected low back disability.

(c) As well, the examiner should determine 
whether any cervical spine disorder and 
left knee disorder found on examination 
has been aggravated by the Veteran's 
service-connected low back disability.  
If the service-connected low back 
disability has aggravated (i.e., 
permanently worsened) either of these 
claimed conditions, the examiner should 
identify the percentage of disability that 
is attributable to the aggravation.  That 
is, if possible, the examiner should try 
and quantify the extent of additional 
disability over and above that existing 
prior to the aggravation.

A complete rationale for any opinion 
expressed should be provided.  It is 
critically necessary the examiner consider 
the prior medical and other evidence in 
the file and reconcile any contradictory 
evidence.

3.	Then readjudicate these remaining 
claims in light of any additional 
evidence.  If these claims are not granted 
to the Veteran's satisfaction, send him an 
SSOC and give him an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


